 



EXHIBIT 10.1
ZIMMER HOLDINGS, INC.
2006 STOCK INCENTIVE PLAN
(As Amended Effective December 8, 2006)
     1. Purpose: The purpose of the 2006 Stock Incentive Plan is to secure for
the Company and its stockholders the benefits of the incentive inherent in
common stock ownership by the officers and key employees of the Company who will
be largely responsible for the Company’s future growth and continued financial
success and by providing long-term incentives in addition to current
compensation to certain key executives of the Company who contribute
significantly to the long-term performance and growth of the Company. It is
intended that the former purpose will be effected through the granting of
various forms of equity-based awards and that the latter purpose will be
effected through the granting of such equity-based awards which are subject to
performance-based conditions.
     2. Definitions: For purposes of this Plan:
     (a) “Affiliate” shall mean any entity in which the Issuer has, directly or
indirectly, an ownership interest of at least 20%.
     (b) “Associated Option” shall have the meaning set forth in Section 7.
     (c) “Award” shall mean an award of options, stock appreciation rights,
performance shares, performance units, restricted stock or restricted stock
units granted under this Plan.
     (d) “Change in Control” shall have the meaning set forth in Section 14(d).
     (e) “Committee” shall have the meaning set forth in Section 4.
     (f) “Current Portion” shall have the meaning set forth in Section 8(a).
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (h) “Common Stock” shall mean the Issuer’s common stock.
     (i) “Company” shall mean the Issuer (Zimmer Holdings, Inc.) and its
Subsidiaries and Affiliates.
     (j) “Deferred Portion” shall have the meaning set forth in Section 8(a).
     (k) “Disability” or “Disabled” shall mean qualifying for and receiving
payments under a disability pay plan of the Company.
     (l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (m) “Fair Market Value” shall mean the average of the high and low sale
prices of a share of Common Stock on the New York Stock Exchange composite tape
on the date of measurement or on any date as determined by the Committee and, if
there were no trades on such date, on the day on which a trade occurred next
preceding such date.
     (n) “Issuer” shall mean Zimmer Holdings, Inc.
     (o) “Qualifying Performance Criteria” shall have the meaning set forth in
Section 6(a).
     (p) “Qualifying Termination” shall have the meaning set forth in
Section 14(e).
     (q) “Regulations” shall have the meaning set forth in Section 4(c).
     (r) “Restriction Period” shall have the meaning set forth in
Section 9(b)(2).
     (s) “Retirement” shall mean termination of the employment of an employee
with the Company on or after (i) the employee’s 65th birthday or (ii) the
employee’s 55th birthday if the employee has completed 10 years of service with
the Company. For purposes

 



--------------------------------------------------------------------------------



 



of this Section 2(s) and all other purposes of this Plan, Retirement shall also
mean termination of employment of an employee with the Company for any reason
(other than the employee’s death, Disability, resignation, willful misconduct or
activity deemed detrimental to the interests of the Company) where, on
termination, the employee’s attained age (expressed as a whole number) plus
completed years of service (expressed as a whole number) plus one (1) equals at
least 70 and the employee has completed 10 years of service with the Company
and, where applicable, the employee has executed a general release, a covenant
not to compete and/or a covenant not to solicit. For purposes of this Plan,
service with the Company’s former parent, Bristol-Myers Squibb Company, and its
subsidiaries and affiliates before August 6, 2001, shall be included as service
with the Company.
     (t) “Subcommittee” shall have the meaning set forth in Section 4(b).
     (u) “Subsidiary” shall mean any corporation which at the time qualifies as
a subsidiary of the Issuer under the definition of “subsidiary corporation” in
Section 424 of the Code.
     (v) “Tax Date” shall have the meaning set forth in Section 13(a).
     (w) “Withholding Tax” shall have the meaning set forth in Section 13(c).
     3. Amount of Stock:
     (a) Aggregate Limitation. The aggregate amount of Common Stock which may be
made subject to Awards under the Plan shall not exceed 10,000,000 shares plus
the number of shares that are subject to Awards granted hereunder that terminate
or expire or are cancelled or forfeited during the term of this Plan without
being exercised or fully vested. Notwithstanding anything to the contrary
contained herein: (i) shares that participants tender during the term of this
Plan to pay the purchase price of options in accordance with Section 7(b)(5)
shall not be added to the aggregate Plan limit described above; (ii) shares that
the Company retains or causes participants to surrender to satisfy Withholding
Tax requirements in accordance with Section 13 shall not be added to the
aggregate Plan limit described above; (iii) shares that are repurchased by the
Company using option exercise proceeds shall not be added to the aggregate Plan
limit described above; (iv) if a stock appreciation right included in an option
in accordance with Section 7(b)(12) is exercised, the number of shares covered
by the option or portion thereof which is surrendered on exercise of the stock
appreciation right shall be considered issued pursuant to the Plan and shall
count against the aggregate Plan limit described above, regardless of whether or
not any shares are actually issued to the participant upon exercise of the stock
appreciation right; and (v) shares covered by any stock appreciation right
granted in accordance with Section 18, to the extent that it is exercised and
whether or not shares are actually issued to the participant upon exercise of
the right, shall be considered issued pursuant to the Plan and shall count
against the aggregate Plan limit described above. Substitute or assumed Awards
made under Section 19 shall not be considered in applying this limitation.
     (b) Individual Limitation. No individual participant may be granted Awards
in any single calendar year during the term of this Plan in respect of more than
500,000 shares of Common Stock. For purposes of the foregoing limitation, the
number of shares in Awards that are made with respect to a period longer than
one calendar year shall be considered to have been made on a pro rata basis in
the calendar years during such period. Substitute or assumed Awards made under
Section 19 shall not be included in applying this limitation.
     (c) Limitation on Full-Value Awards. The aggregate number of shares of
Common Stock which may be made subject to Awards under Sections 8 and 9 shall
not exceed 1,000,000 shares during the term of this Plan.
     (d) Maximum Number of Incentive Stock Options. The number of shares of
Common Stock with respect to which incentive stock options may be granted shall
not exceed 1,000,000 shares during the term of this Plan.
     (e) Adjustment. The limitations under Sections 3(a), (b), (c) and (d) are
subject to adjustment in number and kind pursuant to Section 12.
     (f) Treasury or Market Purchased Shares. Common Stock issued hereunder may
be authorized and unissued shares or issued shares acquired by the Company on
the market or otherwise.

2



--------------------------------------------------------------------------------



 



     4. Administration: The Plan shall be administered under the supervision of
the Board of Directors of the Issuer, which may exercise its powers, to the
extent herein provided, through the agency of its Compensation and Management
Development Committee (the “Committee”), which shall be appointed by the Board
of Directors of the Issuer.
     (a) Composition of Committee. The Committee shall consist of not less than
two (2) members of the Board who are intended to meet the definition of “outside
director” under the provisions of Section 162(m) of the Code and the definition
of “non-employee directors” under the provisions of the Exchange Act or rules or
regulations promulgated thereunder.
     (b) Delegation and Administration. The Committee may delegate to one or
more separate committees (any such committee a “Subcommittee”) composed of one
or more directors of the Issuer (who may, but need not be, members of the
Committee) the ability to grant Awards with respect to participants who are not
executive officers of the Company under the provisions of the Exchange Act or
rules or regulations promulgated thereunder, and such actions shall be treated
for all purposes as if taken by the Committee. Any action by any such
Subcommittee within the scope of such delegation shall be deemed for all
purposes to have been taken by the Committee and references in this Plan to the
Committee shall include any such Subcommittee. The Committee may delegate the
administration of the Plan to an officer or officers of the Issuer, and such
administrator(s) may have the authority to execute and distribute agreements or
other documents evidencing or relating to Awards granted by the Committee under
this Plan, to maintain records relating to the grant, vesting, exercise,
forfeiture or expiration of Awards, to process or oversee the issuance of shares
of Common Stock upon the exercise, vesting and/or settlement of an Award, to
interpret the terms of Awards and to take such other actions as the Committee
may specify, provided that in no case shall any such administrator be authorized
to grant Awards under the Plan. Any action by any such administrator within the
scope of its delegation shall be deemed for all purposes to have been taken by
the Committee and references in this Plan to the Committee shall include any
such administrator, provided that the actions and interpretations of any such
administrator shall be subject to review and approval, disapproval or
modification by the Committee.
     (c) Regulations. The Committee, from time to time, may adopt rules and
regulations (“Regulations”) for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the terms of the
Plan, as the Committee shall deem appropriate. The interpretation and
construction of any provision of the Plan by the Committee shall, unless
otherwise determined by the Board of Directors, be final and conclusive.
     (d) Records and Actions. The Committee shall maintain a written record of
its proceedings. A majority of the Committee shall constitute a quorum, and the
acts of a majority of the members present at any meeting at which a quorum is
present, or acts unanimously approved in writing, shall be the acts of the
Committee.
     5. Eligibility: Awards may be granted only to present or future officers
and key employees of the Company, including Subsidiaries and Affiliates which
become such after the effective date of the Plan. Any officer or key employee of
the Company shall be eligible to receive one or more Awards under the Plan. Any
director who is not an officer or employee of the Company shall be ineligible to
receive an Award under the Plan. The adoption of this Plan shall not be deemed
to give any officer or employee any right to an Award, except to the extent and
upon such terms and conditions as may be determined by the Committee.
     6. Qualifying Performance Criteria: Awards under Section 8 of this Plan
shall be, and any other type of Award (other than incentive stock options) in
the discretion of the Committee may be, contingent upon achievement of
Qualifying Performance Criteria.
     (a) Available Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, Affiliate or Subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee in the
Award:

  (1)   net sales,     (2)   revenue,     (3)   gross profit,

3



--------------------------------------------------------------------------------



 



  (4)   operating profit,     (5)   net earnings,     (6)   earnings per share,
    (7)   profit margin (gross, operating or net),     (8)   cash flow, net cash
flow or free cash flow,     (9)   acquisition integration synergies (measurable
savings and efficiencies resulting from integration),     (10)   acquisition
integration milestone achievements,     (11)   stock price performance,     (12)
  total stockholder return,     (13)   expense reduction,     (14)   debt or net
debt reduction, and     (15)   financial return ratios (including return on
equity, return on assets or net assets, return on capital or invested capital
and return on operating profit).

     (b) Adjustments. The Committee may adjust any evaluation of performance
under a Qualifying Performance Criteria to exclude the effects of any of the
following items or events that occurs or otherwise impacts reported results
during a performance period: (1) asset write-downs, (2) litigation or claim
judgments or settlements, (3) changes in tax law, accounting principles or other
such laws or provisions affecting reported results, (4) accruals for
reorganization or restructuring programs, (5) acquisition and integration
expenses and purchase accounting, (6) share-based payments, and (7) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Issuer’s annual report to
stockholders for the applicable year. Notwithstanding satisfaction or completion
of any Qualifying Performance Criteria, to the extent specified at the time of
grant of an Award, the number of shares, stock options, stock appreciation
rights, performance shares, performance units, restricted stock, or restricted
stock units or other benefits granted, issued, retainable and/or vested under an
Award on account of satisfaction of such Qualifying Performance Criteria may be
reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine.
     (c) Establishment and Achievement of Targets. The Committee shall establish
the specific targets for the selected Qualified Performance Criteria. For Awards
that are intended to qualify for exemption from the limitation on deductibility
imposed by Section 162(m) of the Code or any successor provision, the targets
shall be established within the required time period. These targets may be set
at a specific level or may be expressed as relative to the comparable measure at
comparison companies or a defined index. In cases where Qualifying Performance
Criteria are established, the Committee shall determine the extent to which the
criteria have been achieved and the corresponding level to which vesting
requirements have been satisfied or other restrictions are to be removed from
the Award or the extent to which a participant’s right to receive an Award
should lapse in cases where the Qualifying Performance Criteria have not been
met, and shall certify these determinations in writing. The Committee may
provide for the determination of the attainment of such targets in installments
where it deems appropriate.
     7. Stock Options: Stock options under the Plan shall consist of incentive
stock options under Section 422 of the Code or nonqualified stock options
(options not intended to qualify as incentive stock options), as the Committee
shall determine. In addition, the Committee may grant stock appreciation rights
in conjunction with an option, as set forth in Section 7(b)(12), or may grant an
option in conjunction with an award of performance units or performance shares,
as set forth in Section 7(b)(11) (an “Associated Option”).
     Each option shall be subject to the following terms and conditions:

4



--------------------------------------------------------------------------------



 



     (a) Grant of Options. The Committee shall (1) select the officers and key
employees of the Company to whom options may from time to time be granted,
(2) determine whether incentive stock options or nonqualified stock options are
to be granted, (3) determine the number of shares to be covered by each option
so granted, (4) determine the terms and conditions (not inconsistent with the
Plan) of any option granted hereunder (including but not limited to restrictions
upon the options, conditions of their exercise (including as to nonqualified
stock options, subject to any Qualifying Performance Criteria), or restrictions
on the shares of Common Stock issuable upon exercise thereof), (5) determine
whether nonqualified stock options or incentive stock options granted under the
Plan shall include stock appreciation rights and, if so, the Committee shall
determine the terms and conditions thereof in accordance with Section 7(b)(12)
hereof, (6) determine whether any nonqualified stock options granted under the
Plan shall be Associated Options, and (7) prescribe the form of the instruments
necessary or advisable in the administration of options.
     (b) Terms and Conditions of Option. Any option granted under the Plan shall
be evidenced by a Stock Option Agreement entered into by the Company and the
optionee, in such form as the Committee shall approve, which agreement shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions not inconsistent with the Plan, and in the case of an
incentive stock option not inconsistent with the provisions of the Code
applicable to incentive stock options, as the Committee shall prescribe:
     (1) Number of Shares Subject to an Option. The Stock Option Agreement shall
specify the number of shares of Common Stock subject to the Agreement. If the
option is an Associated Option, the number of shares of Common Stock subject to
such Associated Option shall initially be equal to the number of performance
units or performance shares subject to the Award, but one share of Common Stock
shall be canceled for each performance unit or performance share paid out under
the Award.
     (2) Option Price. The purchase price per share of Common Stock purchasable
under an option will be determined by the Committee but will be not less than
the Fair Market Value of a share of Common Stock on the date of the grant of the
option, except as provided in Section 19 relating to assumed or substitute
Awards.
     (3) Option Period. The period of each option shall be fixed by the
Committee, but no option shall be exercisable after the expiration of ten years
from the date the option is granted.
     (4) Consideration. Unless the Committee determines otherwise, each
optionee, as consideration for the grant of an option, shall remain in the
continuous employ of the Company for at least one year from the date of the
granting of such option, and no option shall be exercisable until after the
completion of such one year period of employment by the optionee.
     (5) Exercise of Option. The Committee shall determine the time or times at
which an option may be exercised in whole or in part during the option period.
An optionee may exercise an option by giving written notice of exercise to the
Company specifying the number of shares to be purchased. Such written notice
must be accompanied by payment in full of the purchase price and Withholding
Taxes (as defined in Section 13 hereof), due either (i) by certified or bank
check, (ii) by payment through a broker in accordance with procedures permitted
by Regulation T of the Federal Reserve Board, (iii) in shares of Common Stock
owned by the optionee having a Fair Market Value at the date of exercise equal
to such purchase price, provided that payment in shares of Common Stock will not
be permitted unless at least 100 shares of Common Stock are required and
delivered for such purpose, (iv) in any combination of the foregoing, or (v) by
any other method that the Committee approves. At its discretion, the Committee
may modify or suspend any method for the exercise of stock options, including
any of the methods specified in the previous sentence. Delivery of shares for
exercising an option shall be made either through the physical delivery of
shares or through an appropriate certification or attestation of valid
ownership. Shares of Common Stock used to exercise an option shall have been
held by the optionee for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the option. No shares
shall be issued until full payment therefor has been made. An optionee shall
have the rights of a stockholder only with respect to shares of stock that have
been recorded on the Company’s books on behalf of the optionee or for which
certificates have been issued to the optionee.
     Notwithstanding anything in the Plan to the contrary, the Committee may, in
its sole discretion, allow the exercise of a lapsed grant if the Committee
determines that: (i) the lapse was solely the result of the Company’s inability
to execute the exercise of an option Award due to conditions beyond the
Company’s control and (ii) the optionee made valid and reasonable efforts to
exercise the Award. In the event the Committee makes such a determination, the
Company shall allow the exercise to occur as promptly as possible following its
receipt of exercise instructions subsequent to such determination.

5



--------------------------------------------------------------------------------



 



     (6) Nontransferability of Options. No option or stock appreciation right
granted under the Plan shall be transferable by the optionee other than by will
or by the laws of descent and distribution, and such option or stock
appreciation right shall be exercisable, during the optionee’s lifetime, only by
the optionee.
     Notwithstanding the foregoing, the Committee may set forth in a Stock
Option Agreement at the time of grant or thereafter, that the options (other
than incentive stock options) may be transferred to members of the optionee’s
immediate family, to one or more trusts solely for the benefit of such immediate
family members and to partnerships in which such family members or trusts are
the only partners. For this purpose, immediate family means the optionee’s
spouse, parents, children, stepchildren, grandchildren and legal dependants. Any
transfer of options under this provision will not be effective until notice of
such transfer is delivered to the Company.
     (7) Termination of Employment Other than by Retirement, Death or
Disability. If an optionee shall cease to be employed by the Company for any
reason (other than termination of employment by reason of Retirement, death or
Disability) after the optionee shall have been continuously so employed for one
year after the granting of the option, or as otherwise determined by the
Committee, the option shall be exercisable only to the extent that the optionee
was otherwise entitled to exercise it at the time of such cessation of
employment with the Company, unless otherwise determined by the Committee. The
option shall remain exercisable for three months after such cessation of
employment (or, if earlier, the end of the option period), unless the Committee
determines otherwise. The Plan does not confer upon any optionee any right with
respect to continuation of employment by the Company.
     (8) Retirement of Optionee. If an optionee shall cease to be employed by
the Company by reason of Retirement after the optionee shall have been
continuously employed by the Company for a period of at least one year after the
granting of the option, or as otherwise determined by the Committee, all
remaining unexercised portion(s) of the option shall immediately vest and become
exercisable by the optionee and shall remain exercisable for the remainder of
the option period set forth therein, except that, in the case of an incentive
stock option, the option shall remain exercisable for three months following
Retirement (or, if earlier, the end of the option period).
     (9) Death or Disability of Optionee. An optionee who ceases to be employed
by reason of Disability shall be treated, for vesting purposes, as though the
optionee remained in the employ of the Company until the earlier of
(i) cessation of payments under a disability pay plan of the Company, (ii) the
optionee’s death, or (iii) the optionee’s 65th birthday.
     Except as otherwise provided in Section 7(b)(14), in the event of the
optionee’s death (i) while in the employ of the Company, (ii) while Disabled as
described in the preceding paragraph or (iii) after cessation of employment due
to Retirement, the option shall be fully exercisable by the executors,
administrators, legatees or distributees of the optionee’s estate, as the case
may be, at any time following such death. In the event of the optionee’s death
after cessation of employment for any reason other than Disability or
Retirement, the option shall be exercisable by the executors, administrators,
legatees or distributees of the optionee’s estate, as the case may be, at any
time during the twelve month period following such death. Notwithstanding the
foregoing, unless the Committee determines otherwise, in no event shall an
option be exercisable unless the optionee shall have been continuously employed
by the Company for a period of at least one year after the option grant, and no
option shall be exercisable after the expiration of the option period set forth
in the Stock Option Agreement. In the event any option is exercised by the
executors, administrators, legatees or distributees of the estate of a deceased
optionee, the Company shall be under no obligation to issue stock thereunder
unless and until the Company is satisfied that the person or persons exercising
the option are the duly appointed legal representatives of the deceased
optionee’s estate or the proper legatees or distributees thereof.
     (10) No Deferral Feature. No option or stock appreciation right granted
under this Plan shall include any feature for the deferral of compensation other
than, in the case of an option, the deferral of recognition of income until the
later of exercise or disposition of the option under Section 83 of the Code, or
the time the stock acquired pursuant to the exercise of the option first becomes
substantially vested (as defined in regulations interpreting Section 83 of the
Code), or, in the case of a stock appreciation right, the deferral of
recognition of income until the exercise of the stock appreciation right.
     (11) Long-Term Performance Awards. The Committee may from time to time
grant nonqualified stock options under the Plan in conjunction with and related
to an award of performance units or performance shares made under a Long-Term
Performance Award as set forth in Section 8(b)(11). In such event,
notwithstanding any other provision hereof, (i) the number of shares to which
the Associated Option applies shall initially be equal to the number of
performance units or performance shares granted by the Award, but such number of
shares shall be reduced on a one-share-for-one unit or share

6



--------------------------------------------------------------------------------



 



basis to the extent that the Committee determines, pursuant to the terms of the
Award, to pay to the optionee or the optionee’s beneficiary the performance
units or performance shares granted pursuant to such Award, and (ii) such
Associated Option shall be cancelable in the discretion of the Committee,
without the consent of the optionee, under the conditions and to the extent
specified in the Award.
     (12) Stock Appreciation Rights. In the case of any option granted under the
Plan, either at the time of grant or by amendment of such option at any time
after such grant, there may be included a stock appreciation right which shall
be subject to such terms and conditions, not inconsistent with the Plan, as the
Committee shall impose, including the following:
          (A) A stock appreciation right shall be exercisable to the extent, and
only to the extent, that the option in which it is included is at the time
exercisable, and may be exercised within such period only at such time or times
as may be determined by the Committee (and in no event after expiration of ten
years from the date the option was granted);
          (B) A stock appreciation right shall entitle the optionee (or any
person entitled to act under the provisions of Section 7(b)(9)) to surrender
unexercised the option in which the stock appreciation right is included (or any
portion of such option) to the Company and to receive from the Company in
exchange therefor that number of shares having an aggregate value equal to (or,
in the discretion of the Committee, less than) the excess of the value of one
share (provided such value does not exceed such multiple of the option price per
share as may be specified by the Committee) over the option price per share
specified in such option (as determined by the Committee in accordance with
Section 7(b)(2)) times the number of shares called for by the option, or portion
thereof, which is so surrendered. The Committee shall be entitled to cause the
Company to settle its obligation, arising out of the exercise of a stock
appreciation right, by the payment of cash equal to the aggregate value of the
shares the Company would otherwise be obligated to deliver or partly by the
payment of cash and partly by the delivery of shares. Any such election shall be
made within 30 business days after the receipt by the Committee of written
notice of the exercise of the stock appreciation right. The value of a share for
this purpose shall be the Fair Market Value thereof on the last business day
preceding the date of the election to exercise the stock appreciation right;
          (C) No fractional shares shall be delivered under this
Section 7(b)(12) but in lieu thereof a cash adjustment shall be made;
          (D) If a stock appreciation right included in an option is exercised,
such option shall be deemed to have been exercised to the extent of the number
of shares called for by the option or portion thereof which is surrendered on
exercise of the stock appreciation right and no new option may be granted
covering such shares under this Plan; and
          (E) If an option which includes a stock appreciation right is
exercised, such stock appreciation right shall be deemed to have been canceled
to the extent of the number of shares called for by the option or portion
thereof is exercised and no new stock appreciation rights may be granted
covering such shares under this Plan.
     (13) Incentive Stock Options. Incentive stock options may only be granted
to employees of the Issuer and its Subsidiaries and parent corporations, as
defined in Section 424 of the Code. In the case of any incentive stock option
granted under the Plan, the aggregate Fair Market Value of the shares of Common
Stock (determined at the time of grant of each option) with respect to which
incentive stock options granted under the Plan and any other plan of the Issuer
or its parent or a Subsidiary which are exercisable for the first time by an
employee during any calendar year shall not exceed $100,000 or such other amount
as may be required by the Code.
     (14) Rights of Transferee. Notwithstanding anything to the contrary herein,
if an option has been transferred in accordance with Section 7(b)(6), the option
shall be exercisable solely by the transferee. The option shall remain subject
to the provisions of the Plan, including that it will be exercisable only to the
extent that the optionee or optionee’s estate would have been entitled to
exercise it if the optionee had not transferred the option. In the event of the
death of the optionee prior to the expiration of the right to exercise the
transferred option, the period during which the option shall be exercisable will
terminate on the date one year following the date of the optionee’s death. In
the event of the death of the transferee prior to the expiration of the right to
exercise the option, the period during which the option shall be exercisable by
the executors, administrators, legatees and distributees of the transferee’s
estate, as the case may be, will terminate on the date one year

7



--------------------------------------------------------------------------------



 



following the date of the transferee’s death. In no event will the option be
exercisable after the expiration of the option period set forth in the Stock
Option Agreement. The option shall be subject to such other rules as the
Committee shall determine.
     (15) No Reload. Options shall not be granted under this Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock in payment of the option price and/or tax withholding obligation
under any other employee stock option.
     8. Long-term Performance Awards: Long-term performance awards under the
Plan shall consist of the conditional grant of a specified number of performance
units or performance shares. The conditional grant of a performance unit to a
participant will entitle the participant to receive a specified dollar value,
variable under conditions specified in the Award, if the Qualifying Performance
Criteria specified in the Award are achieved and the other terms and conditions
thereof are satisfied. The conditional grant of a performance share to a
participant will entitle the participant to receive a specified number of shares
of Common Stock, or the equivalent cash value, as determined by the Committee,
if the Qualifying Performance Criteria specified in the Award are achieved and
the other terms and conditions thereof are satisfied. Each Award shall be
subject to the following terms and conditions:
     (a) Grant of Awards. The Committee shall (1) select the officers and key
executives of the Company to whom Awards under this Section 8 may from time to
time be granted, (2) determine the number of performance units or performance
shares covered by each Award, (3) determine the terms and conditions of each
performance unit or performance share awarded and the award period and
performance objectives with respect to each Award, (4) determine the extent to
which a participant may elect to defer payment of a percentage of an Award (the
“Deferred Portion”) pursuant to the terms of a deferred compensation plan of the
Company, (5) determine whether payment with respect to the portion of an Award
which has not been deferred (the “Current Portion”) and the payment with respect
to the Deferred Portion of an Award shall be made entirely in cash, entirely in
Common Stock or partially in cash and partially in Common Stock, (6) determine
whether the Award is to be made independently of or in conjunction with a
nonqualified stock option granted under the Plan, and (7) prescribe the form of
the instruments necessary or advisable in the administration of the Awards.
     (b) Terms and Conditions of Award. Any Award conditionally granting
performance units or performance shares to a participant shall be evidenced by a
Performance Unit Agreement or Performance Share Agreement, as applicable,
executed by the Company and the participant, in such form as the Committee shall
approve, which agreement shall contain in substance the following terms and
conditions applicable to the Award and such additional terms and conditions as
the Committee shall prescribe:
     (1) Number and Value of Performance Units. The Performance Unit Agreement
shall specify the number of performance units conditionally granted to the
participant. If the Award has been made in conjunction with the grant of an
Associated Option, the number of performance units granted shall initially be
equal to the number of shares which the participant is granted the right to
purchase pursuant to the Associated Option, but one performance unit shall be
canceled for each share of the Issuer’s Common Stock purchased upon exercise of
the Associated Option or for each stock appreciation right included in such
option that has been exercised. The Performance Unit Agreement shall specify the
threshold, target and maximum dollar values of each performance unit and
corresponding performance objectives as provided under Section 8(b)(5).
     (2) Number and Value of Performance Shares. The Performance Share Agreement
shall specify the number of performance shares conditionally granted to the
participant. If the Award has been made in conjunction with the grant of an
Associated Option, the number of performance shares granted shall initially be
equal to the number of shares which the participant is granted the right to
purchase pursuant to the Associated Option, but one performance share shall be
canceled for each share of the Issuer’s Common Stock purchased upon exercise of
the Associated Option or for each stock appreciation right included in such
option that has been exercised. The Performance Share Agreement shall specify
that each Performance Share will have a value equal to one (1) share of Common
Stock.
     (3) Award Periods. For each Award, the Committee shall designate an award
period with a duration to be determined by the Committee in its discretion, but
in no event less than three calendar years, within which specified performance
objectives are to be attained. There may be several award periods in existence
at any one time and the duration of performance objectives may differ from each
other.
     (4) Consideration. Each participant, as consideration for the award of
performance units or performance shares, shall remain in the continuous employ
of the Company for at least one year after the date of the making of such Award,
and

8



--------------------------------------------------------------------------------



 



no Award shall be payable until after the completion of such one year of
employment by the participant, except as otherwise determined by the Committee.
     (5) Performance Objectives. The Committee shall select the Qualifying
Performance Criteria and specific targets for each award period.
     (6) Determination and Payment of Performance Units or Performance Shares
Earned. As soon as practicable after the end of an award period, the Committee
shall determine the extent to which Awards have been earned on the basis of the
Company’s actual performance in relation to the Qualifying Performance Criteria
as set forth in the Performance Unit Agreement or Performance Share Agreement
and certify these results in writing. The Performance Unit Agreement or
Performance Share Agreement shall specify that as soon as practicable after the
end of each award period, the Committee shall determine whether the conditions
of Sections 8(b)(4) and 8(b)(5) hereof have been met and, if so, shall ascertain
the amount payable or shares which should be distributed to the participant in
respect of the performance units or performance shares. As promptly as
practicable after it has determined that an amount is payable or should be
distributed in respect of an Award, the Committee shall cause the Current
Portion of such Award to be paid or distributed to the participant or the
participant’s beneficiaries, as the case may be, in the Committee’s discretion,
either entirely in cash, entirely in Common Stock or partially in cash and
partially in Common Stock. Payment of any Deferred Portion of an Award shall be
determined by the terms of the Company deferred compensation plan under which
the deferral was elected.
     In making payment in the form of Common Stock hereunder, the cash
equivalent of such Common Stock shall be determined by the Fair Market Value of
the Common Stock on the day the Committee designates the performance units shall
be payable.
     (7) Nontransferability of Awards and Designation of Beneficiaries. No Award
under this Section of the Plan shall be transferable by the participant other
than by will or by the laws of descent and distribution, except that a
participant may designate a beneficiary pursuant to the provisions hereof. If
any participant or the participant’s beneficiary shall attempt to assign the
participant’s rights under the Plan in violation of the provisions thereof, the
Company’s obligation to make any further payments to such participant or the
participant’s beneficiaries shall forthwith terminate.
     A participant may name one or more beneficiaries to receive any payment of
an Award to which the participant may be entitled under the Plan in the event of
the participant’s death, on a form to be provided by the Committee. A
participant may change the participant’s beneficiary designation from time to
time in the same manner. If no designated beneficiary is living on the date on
which any payment becomes payable to a participant’s beneficiary, or if no
beneficiary has been specified by the participant, such payment will be payable
to the participant’s estate.
     (8) Retirement and Termination of Employment Other Than by Death or
Disability. In the event of the Retirement prior to the end of an award period
of a participant who has satisfied the one year employment requirement of
Section 8(b)(4) with respect to an Award prior to Retirement, or as otherwise
determined by the Committee, the participant, or his estate, shall be entitled
to a payment of such Award at the end of the award period, pursuant to the terms
of the Plan and the participant’s Performance Unit Agreement or Performance
Share Agreement, provided, however, that the participant shall be deemed to have
earned that proportion (to the nearest whole unit or share) of the value of the
performance units or performance shares granted to the participant under such
Award as the number of months of the award period which have elapsed since the
first day of the calendar year in which the Award was made to the end of the
month in which the participant’s Retirement occurs, bears to the total number of
months in the award period, subject to the attainment of performance objectives
associated with the Award as certified by the Committee. The participant’s right
to receive any remaining performance units or performance shares shall be
canceled and forfeited.
     Subject to Section 8(b)(6) hereof, the Performance Unit Agreement or
Performance Share Agreement shall specify that the right to receive the
performance units or performance shares granted to such participant shall be
conditional and shall be canceled, forfeited and surrendered if the
participant’s continuous employment with the Company shall terminate for any
reason, other than the participant’s death, Disability or Retirement, prior to
the end of the award period, or as otherwise determined by the Committee.
     (9) Disability of Participant. For the purposes of any Award under this
Section 8, a participant who becomes Disabled shall be deemed to have suspended
active employment by reason of Disability commencing on the date the participant
becomes entitled to receive payments under a disability pay plan of the Company
and continuing until the date the

9



--------------------------------------------------------------------------------



 



participant is no longer entitled to receive such payments. In the event a
participant becomes Disabled during an award period, but only if the participant
has satisfied the one year employment requirement of Section 8(b)(4) with
respect to an Award prior to becoming Disabled, or as otherwise determined by
the Committee, upon the determination by the Committee of the extent to which an
Award has been earned pursuant to Section 8(b)(6), the participant shall be
deemed to have earned that proportion (to the nearest whole unit or share) of
the value of the performance units or performance shares granted to the
participant under such Award as the number of months of the award period in
which the participant was not Disabled bears to the total number of months in
the award period, subject to the attainment of the performance objectives
associated with the Award as certified by the Committee. The participant’s right
to receive any remaining performance units or performance shares shall be
canceled and forfeited.
     (10) Death of Participant. In the event of the death prior to the end of an
award period of a participant who has satisfied the one year employment
requirement with respect to an Award under this Section 8 prior to the date of
death, or as otherwise determined by the Committee, the participant’s
beneficiaries or estate, as the case may be, shall be entitled to a payment of
such Award upon the end of the award period, pursuant to the terms of the Plan
and the participant’s Performance Unit Agreement or Performance Share Agreement,
provided, however, that the participant shall be deemed to have earned that
proportion (to the nearest whole unit or share) of the value of the performance
units or performance shares granted to the participant under such Award as the
number of months of the award period which have elapsed since the first day of
the calendar year in which the Award was made to the end of the month in which
the participant’s death occurs, bears to the total number of months in the award
period. The participant’s right to receive any remaining performance units or
performance shares shall be canceled and forfeited.
     The Committee may, in its discretion, waive, in whole or in part, such
cancellation and forfeiture of any performance units or performance shares.
     (11) Grant of Associated Option. If the Committee determines that the
conditional grant of performance units or performance shares under the Plan is
to be made to a participant in conjunction with the grant of a nonqualified
stock option under the Plan, the Committee shall grant the participant an
Associated Option under the Plan subject to the terms and conditions of this
Section 8(b)(11). In such event, such Award shall be contingent upon the
participant’s being granted such an Associated Option pursuant to which: (i) the
number of shares the optionee may purchase shall initially be equal to the
number of performance units or performance shares conditionally granted by the
Award, (ii) such number of shares shall be reduced on a one-share-for-one-unit
or share basis to the extent that the Committee determines, pursuant to
Section 8(b)(6) hereof, to pay to the participant or the participant’s
beneficiaries the performance units or performance shares conditionally granted
pursuant to the Award, and (iii) the Associated Option shall be cancelable in
the discretion of the Committee, without the consent of the participant, under
the conditions and to the extent specified herein and in Section 8(b)(6) hereof.
     If no amount is payable in respect of the conditionally granted performance
units or performance shares, the Award and such performance units or performance
shares shall be deemed to have been canceled, forfeited and surrendered, and the
Associated Option, if any, shall continue in effect in accordance with its
terms. If any amount is payable in respect of the performance units or
performance shares and such units or shares were granted in conjunction with an
Associated Option, the Committee shall, within 30 days after the determination
of the Committee referred to in the first sentence of Section 8(b)(6),
determine, in its sole discretion, either:
     (A) to cancel in full the Associated Option, in which event the value of
the performance units or performance shares payable pursuant to Sections 8(b)(5)
and (6) shall be paid or the performance shares shall be distributed;
     (B) to cancel in full the performance units or performance shares, in which
event no amount shall be paid to the participant in respect thereof and no
shares shall be distributed but the Associated Option shall continue in effect
in accordance with its terms; or
     (C) to cancel some, but not all, of the performance units or performance
shares, in which event the value of the performance units payable pursuant to
Sections 8(b)(5) and (6) which have not been canceled shall be paid or the
performance shares shall be distributed and the Associated Option shall be
canceled with respect to that number of shares equal to the number of
conditionally granted performance units or performance shares that remain
payable.

10



--------------------------------------------------------------------------------



 



     Any action taken by the Committee pursuant to the preceding sentence shall
be uniform with respect to all Awards having the same award period. If the
Committee takes no such action, it shall be deemed to have determined to cancel
in full the Award in accordance with clause (B) above.
     (12) Compliance with Section 409A of the Code: Notwithstanding any
provision of the Plan to the contrary, in the event any Award under this
Section 8 constitutes or provides for a deferral of compensation within the
meaning of Section 409A of the Code, the Award shall comply in all respects with
the applicable requirements of Section 409A of the Code; the Performance Share
Agreement or Performance Unit Agreement, as the case may be, shall include all
provisions required for the Award to comply with the applicable requirements of
Section 409A of the Code; and those provisions of the Performance Share
Agreement or Performance Unit Agreement, as the case may be, shall be deemed to
constitute provisions of the Plan.
     9. Restricted Stock and Restricted Stock Units: An Award of restricted
stock under the Plan shall consist of a grant of shares of Common Stock of the
Issuer, the grant, issuance, retention and/or vesting of which is subject to the
terms and conditions hereinafter provided. An Award of a restricted stock unit
to a participant will entitle the participant to receive a specified number of
shares of Common Stock or cash, as determined by the Committee, if the
objectives specified in the Award, if any, are achieved and the other terms and
conditions thereof are satisfied. Each Award shall be subject to the following
terms and conditions:
     (a) Grant of Awards: The Committee shall (i) select the officers and key
employees to whom restricted stock or restricted stock units may from time to
time be granted, (ii) determine the number of shares to be covered by each Award
granted, (iii) determine the terms and conditions (not inconsistent with the
Plan) of any Award granted hereunder, and (iv) prescribe the form of the
agreement, legend or other instrument necessary or advisable in the
administration of Awards under the Plan.
     (b) Terms and Conditions of Awards: Any Award granted under this Section 9
shall be evidenced by a Restricted Stock Agreement or Restricted Stock Unit
Agreement executed by the Issuer and the participant, in such form as the
Committee shall approve, which agreement shall be subject to the following terms
and conditions and shall contain such additional terms and conditions not
inconsistent with the Plan as the Committee shall prescribe:
     (1) Number of Shares Subject to an Award: The agreement shall specify the
number of shares of Common Stock or the number of restricted stock units subject
to the Award.
     (2) Restriction Period: The period of restriction applicable to each Award
(the “Restriction Period”) shall be established by the Committee but may not be
less than one year, unless the Committee determines otherwise. The Restriction
Period applicable to each Award shall commence on the award date.
     (3) Consideration: Each participant, as consideration for the grant of an
Award, shall remain in the continuous employ of the Company for at least one
year from the date of the granting of such Award, or as otherwise determined by
the Committee, and the participant’s right to any shares of restricted stock or
restricted stock units covered by such an Award shall be forfeited if the
participant does not remain in the continuous employ of the Company for at least
one year from the date of the granting of the Award, except as otherwise
determined by the Committee.
     (4) Restriction Criteria: The Committee shall establish the criteria upon
which the Restriction Period shall be based. Restrictions shall be based upon
either or both of (i) the continued employment of the participant or (ii) the
attainment of one or more Qualifying Performance Criteria.
     (c) Terms and Conditions of Restrictions and Forfeitures: The restricted
stock or restricted stock units awarded pursuant to the Plan shall be subject to
the following restrictions and conditions:
     (1) During the Restriction Period, the participant will not be permitted to
sell, transfer, pledge or assign the Award made under this Section 9.
     (2) Except as provided in Section 9(c)(1), or as the Committee may
otherwise determine, a participant holding restricted stock shall have all of
the rights of a stockholder of the Issuer, including the right to vote the
shares and receive dividends and other distributions provided that distributions
in the form of stock shall be subject to the same restrictions as the underlying
restricted stock. A participant holding restricted stock units shall have none
of the rights of a stockholder of the Issuer during the Restriction Period.

11



--------------------------------------------------------------------------------



 



     (3) Unless the Committee shall expressly otherwise provide in the agreement
relating to an Award made under this Section 9, in the event of a participant’s
Retirement, death or Disability prior to the end of the Restriction Period for a
participant who has satisfied the one year employment requirement of
Section 9(b)(3), all time-based restrictions imposed under such Award shall
immediately lapse, but such Award shall continue to be subject to the
satisfaction of any targets for Qualifying Performance Criteria set forth in the
agreement relating to such Award.
     (4) Unless the Committee shall expressly otherwise provide in the agreement
relating to an Award made under this Section 9, if during the Restriction Period
a participant terminates employment with the Company for any reason other than
Retirement, death or Disability, the shares covered by a restricted stock Award
that are not already vested shall be canceled and forfeited and will be deemed
to be reacquired by the Issuer and any restricted stock units still subject to
restriction shall be forfeited by the participant.
     (5) In cases of special circumstances as determined by the Committee, the
Committee may, in its sole discretion when it finds that such an action would be
in the best interests of the Company, accelerate or waive in whole or in part
any or all remaining time-based restrictions with respect to all or part of a
participant’s restricted stock or restricted stock units.
     (6) In the event that the participant fails promptly to pay or make
satisfactory arrangements as to the Withholding Taxes as provided in Section 13,
(i) all shares of restricted stock still subject to restriction shall be
forfeited by the participant and will be deemed to be reacquired by the Company;
and (ii) all restricted stock units still subject to restriction shall be
forfeited by the participant.
     (7) A participant may, at any time prior to the expiration of the
Restriction Period, waive all rights to receive all or some of the shares
covered by or corresponding to an Award by delivering to the Company a written
notice of such waiver.
     (8) Notwithstanding the other provisions of this Section 9, the Committee
may adopt rules which would permit a gift by a participant holding restricted
stock or the benefits of a restricted stock unit, to members of the
participant’s immediate family (spouse, parents, children, stepchildren,
grandchildren or legal dependants) or to a trust whose beneficiary or
beneficiaries shall be either such a person or persons or the participant.
     (9) Any attempt to dispose of an Award under this Section 9 in a manner
contrary to the restrictions shall be ineffective.
     (d) Compliance with Section 409A of the Code Notwithstanding any provision
of the Plan to the contrary, in the event any Award under this Section 9
constitutes or provides for a deferral of compensation within the meaning of
Section 409A of the Code, the Award shall comply in all respects with the
applicable requirements of Section 409A of the Code; the Restricted Stock
Agreement or Restricted Stock Unit Agreement, as the case may be, shall include
all provisions required for the Award to comply with the applicable requirements
of Section 409A of the Code; and those provisions of the Restricted Stock
Agreement or Restricted Stock Unit Agreement, as the case may be, shall be
deemed to constitute provisions of the Plan.
     10. Forfeiture of Awards; Recapture of Benefits: The Committee may, in its
discretion, provide in an agreement evidencing any Award that, in the event that
the participant engages, within a specified period after termination of
employment, in certain activity specified by the Committee that is deemed
detrimental to the interests of the Company (including, but not limited to, the
breach of any non-solicitation and/or non-compete agreements with the Company),
the participant will forfeit all rights under any Awards that remain outstanding
as of the time of such act and will return to the Company an amount of shares of
Common Stock with a Fair Market Value (determined as of the date such shares are
returned) or, in the case of stock appreciation rights, performance units or
restricted stock units that are settled in cash, an amount of cash, equal to the
amount of any gain realized upon the exercise of or lapsing of restrictions on
any Award that occurred within a specified time period.
     11. Determination of Breach of Conditions: The determination of the
Committee as to whether an event has occurred resulting in a forfeiture or a
termination of an Award or any reduction of the Company’s obligations in
accordance with the provisions of the Plan shall be conclusive.

12



--------------------------------------------------------------------------------



 



     12. Adjustment of and Changes in the Common Stock:
     (a) Effect of Outstanding Awards. The existence of outstanding Awards shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations,
exchanges, or other changes in the Company’s capital structure or its business,
or any merger or consolidation of the Company or any issuance of Common Stock or
other securities or subscription rights thereto, or any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or any sale or transfer of all or any part of its assets or business, or
any other corporate act or proceeding, whether of a similar character or
otherwise. Further, except as expressly provided herein or by the Committee,
(i) the issuance by the Company of Common Stock or any class of securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations to the Company convertible
into such shares or other securities, (ii) the payment of a dividend in property
other than shares of Common Stock, or (iii) the occurrence of any similar
transaction, and in any case whether or not for fair value, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to stock options or other Awards theretofore
granted or the purchase price per share, unless the Committee shall determine,
in its sole discretion, that an adjustment is necessary or appropriate.
     (b) Adjustments. If the outstanding Common Stock or other securities of the
Company, or both, for which an Award is then exercisable or as to which an Award
is to be settled shall at any time be changed or exchanged by declaration of a
stock dividend, stock split, combination of shares, extraordinary dividend of
cash and/or assets, recapitalization, reorganization, corporate separation or
division (including, but not limited to, a split-up, spin-off, split-off or
distribution to Company stockholders other than a normal cash dividend) or any
similar event affecting the Common Stock or other securities of the Company, the
Committee shall appropriately and equitably adjust the number and kind of shares
or other securities which are subject to this Plan or subject to any Awards
theretofore granted, and the exercise or settlement prices of such Awards, so as
to maintain the proportionate number of shares of Common Stock or other
securities without changing the aggregate exercise or settlement price.
     (c) Fractional Shares. No right to purchase fractional shares shall result
from any adjustment in stock options or stock appreciation rights pursuant to
this Section 12. In case of any such adjustment, the shares subject to the stock
option or stock appreciation right shall be rounded down to the nearest whole
share.
     (d) Assumption of Awards. Any other provision hereof to the contrary
notwithstanding (except for Section 12(a)), in the event the Company is a party
to a merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by the Company (if it is the
surviving corporation), for accelerated vesting and accelerated expiration, or
for settlement in cash.
     13. Taxes:
     (a) Each participant shall, no later than the Tax Date (as defined below),
pay to the Company, or make arrangements satisfactory to the Committee regarding
payment of, any Withholding Tax (as defined below) with respect to an Award, and
the Company shall, to the extent permitted by law, have the right to deduct such
amount from any payment of any kind otherwise due to the participant. The
Company shall also have the right to retain or sell without notice, or to demand
surrender of, shares of Common Stock in value sufficient to cover the amount of
any Withholding Tax, and to make payment (or to reimburse itself for payment
made) to the appropriate taxing authority of an amount in cash equal to the
amount of such Withholding Tax, remitting any balance to the participant. For
purposes of this paragraph, the value of shares of Common Stock so retained or
surrendered shall be the average of the high and low sales prices per share on
the New York Stock Exchange composite tape on the date that the amount of the
Withholding Tax is to be determined (the “Tax Date”) and the value of shares of
Common Stock so sold shall be the actual net sales price per share (after
deduction of commissions) received by the Company.
     (b) Notwithstanding the foregoing, if the stock options have been
transferred, the optionee shall provide the Company with funds sufficient to pay
such Withholding Tax. If such optionee does not satisfy the optionee’s tax
payment obligation and the stock options have been transferred, the transferee
may provide the funds sufficient to enable the Company to pay such taxes.
However, if the stock options have been transferred, the Company shall have no
right to retain or sell without notice, or to demand surrender from the
transferee of, shares of Common Stock in order to pay such Withholding Tax.

13



--------------------------------------------------------------------------------



 



     (c) The term “Withholding Tax” means the minimum required withholding
amount applicable to the participant, including federal, state and local income
taxes, Federal Insurance Contribution Act taxes, social insurance contributions,
payroll tax, payment on account and any other governmental impost or levy.
     (d) The participant shall be entitled to satisfy the obligation to pay any
Withholding Tax, in whole or in part, by providing the Company with funds
sufficient to enable the Company to pay such Withholding Tax or, unless the
Committee determines otherwise, by requiring the Company to retain or to accept
upon delivery thereof by the participant shares of Common Stock held by the
participant for more than six months having a Fair Market Value sufficient to
cover the amount of such Withholding Tax. Each election by a participant to have
shares retained or to deliver shares for this purpose shall be subject to the
following restrictions: (i) the election must be in writing and be made on or
prior to the Tax Date; (ii) the election must be irrevocable; and (iii) the
election shall be subject to the disapproval of the Committee.
     14. Change in Control.
     (a) Unless the Committee shall otherwise expressly provide in the agreement
relating to an Award, in the event an optionee’s employment with the Company
terminates pursuant to a Qualifying Termination (as defined below) during the
three (3) year period following a Change in Control of the Issuer (as defined
below):
     (1) all outstanding options shall become immediately fully vested and
exercisable (to the extent not yet vested and exercisable as of the date of the
Qualifying Termination); and
     (2) the Restriction Period applicable to all outstanding Awards of
restricted stock and restricted stock units shall immediately expire and all
restrictions imposed under such Awards shall immediately lapse.
     (b) Unless the Committee shall otherwise expressly provide in the agreement
relating to an Award, if the Company undergoes a Change in Control during the
award period applicable to an Award of performance shares or performance units,
the number of shares or units deemed earned shall be the greater of (i) the
target number of shares or units specified in the participant’s Award agreement
or (ii) the number of shares or units that would have been earned by applying
the Qualifying Performance Criteria specified in the Award agreement to the
Company’s actual performance from the beginning of the applicable award period
to the date of the Change in Control.
     (c) In addition, in the event of a Change in Control of the Issuer, the
Committee may:
     (1) determine that outstanding options shall be assumed by, or replaced
with comparable options by, the surviving corporation (or a parent or subsidiary
of the surviving corporation) and that outstanding Awards shall be converted to
similar awards of the surviving corporation (or a parent or subsidiary of the
surviving corporation), or
     (2) take such other actions with respect to outstanding options and other
Awards as the Committee deems appropriate.
     (d) For purposes of this Plan, a Change in Control shall be deemed to have
occurred on the earliest of the following dates:
     (1) The date any person (as defined in Section 14(d)(3) of the Exchange
Act) shall have become the direct or indirect beneficial owner of twenty percent
(20%) or more of the then outstanding common shares of the Issuer;
     (2) The date the stockholders of the Issuer approve a merger or
consolidation of the Issuer with any other corporation other than (i) a merger
or consolidation which would result in the voting securities of the Issuer
outstanding immediately prior thereto continuing to represent at least 75% of
the combined voting power of the voting securities of the Issuer or the
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Issuer in which no Person acquires more than 50% of the combined voting power of
the Issuer’s then outstanding securities;
     (3) The date the stockholders of the Issuer approve a plan of complete
liquidation of the Issuer or an agreement for the sale or disposition by the
Issuer of all or substantially all of the Issuer’s assets; or

14



--------------------------------------------------------------------------------



 



     (4) The date there shall have been a change in a majority of the Board of
Directors of the Issuer within a two (2) year period beginning after the
effective date of the Plan, unless the nomination for election by the Issuer’s
stockholders of each new director was approved by the vote of two-thirds of the
directors then still in office who were in office at the beginning of the two
(2) year period.
     (e) For purposes of this Plan provision, a Qualifying Termination shall be
deemed to have occurred under the following circumstances:
     (1) A Company-initiated termination for reasons other than the employee’s
death, Disability, resignation without good cause, willful misconduct or
activity deemed detrimental to the interests of the Company, provided the
participant executes a general release and, where applicable, a non-solicitation
and/or non-compete agreement with the Company;
     (2) The participant resigns with good cause, which includes (i) a
substantial adverse alteration in the nature or status of the participant’s
responsibilities, (ii) a reduction in the participant’s base salary or levels of
entitlement or participation under any incentive plan, award program or employee
benefit program without the substitution or implementation of an alternative
arrangement of substantially equal value, or (iii) the Company requiring the
participant to relocate to a work location more than fifty (50) miles from the
participant’s work location prior to the Change in Control.
     15. Amendment of the Plan: The Board of Directors may amend or suspend this
Plan at any time and from time to time; provided, however, that the Board of
Directors shall submit for stockholder approval any amendment (other than an
amendment pursuant to the adjustment provisions of Section 12) required to be
submitted for stockholder approval by law, regulation or applicable stock
exchange requirements or that otherwise would:
     (a) increase the limitations in Section 3;
     (b) reduce the price at which stock options may be granted to below Fair
Market Value on the date of grant;
     (c) reduce the option price of outstanding stock options;
     (d) extend the term of this Plan; or
     (e) change the class of persons eligible to be participants.
In addition, no such amendment or alteration shall be made which would impair
the rights of any participant, without such participant’s consent, under any
Award theretofore granted, provided that no such consent shall be required with
respect to any amendment or alteration if the Committee determines in its sole
discretion that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of any accounting standard, or (ii) is not
reasonably likely to significantly diminish the benefits provided under such
Award, or that any such diminishment has been adequately compensated.
     16. Miscellaneous:
     (a) By accepting any benefits under the Plan, each participant and each
person claiming under or through such participant shall be conclusively deemed
to have indicated acceptance and ratification of, and consent to, any action
taken or to be taken or made under the Plan by the Company, the Board, the
Committee or any other committee appointed by the Board.
     (b) No participant or any person claiming under or through him shall have
any right or interest, whether vested or otherwise, in the Plan or in any Award,
contingent or otherwise, unless and until all of the terms, conditions and
provisions of the Plan and the Agreement that affect such participant or such
other person shall have been complied with.
     (c) Neither the adoption of the Plan nor its operation shall in any way
affect the rights and powers of the Company to dismiss or discharge any employee
at any time.
     17. Term of the Plan: This Plan was approved by the Board of Directors of
the Issuer on February 17, 2006 and will become effective on May 1, 2006,
subject to the affirmative vote of the holders of a majority of the votes cast
at the 2006 annual

15



--------------------------------------------------------------------------------



 



meeting of stockholders. The Plan shall expire on May 31, 2011, unless suspended
or discontinued earlier by action of the Board of Directors. The expiration of
the Plan, however, shall not affect the rights of participants under Awards
theretofore granted to them, and all Awards shall continue in force and
operation after termination of the Plan except as they may lapse or be
terminated by their own terms and conditions.
     18. Employees Based Outside of the United States: Notwithstanding any
provision of the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company operates or has Employees, the Committee,
in its sole discretion, shall have the power and authority to (i) determine
which employees employed outside the United States are eligible to participate
in the Plan, (ii) modify the terms and conditions of Awards granted to employees
who are employed outside the United States, (iii) establish subplans, modified
option exercise procedures and other terms and procedures to the extent such
actions may be necessary or advisable, and (iv) grant to employees employed in
countries wherein the granting of stock options is impossible or impracticable,
as determined by the Committee, stock appreciation rights with terms and
conditions that, to the fullest extent possible, are substantially identical to
the stock options granted hereunder; provided, however, that in no event shall
the exercise price of an option or stock appreciation right be less than the
Fair Market Value of a share of Common Stock on the date of grant and provided,
further, that in no event shall an option or stock appreciation right be
exercisable after the expiration of ten years from the date of grant thereof.
     19. Grants in Connection with Corporate Transactions and Otherwise: Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to assume the equity-based awards or make substitute Awards under this
Plan to an employee of another corporation who becomes an employee of the
Company by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company in substitution
for an award granted by such corporation, or (ii) limit the right of the Company
to grant options or make other awards outside of this Plan. The terms and
conditions of any substitute or assumed Awards may vary from the terms and
conditions required by the Plan. Any substitute or assumed Awards that are made
pursuant to this Section 19 shall not count against the limitations provided
under Section 3.
     20. Governing Law: The validity, construction, interpretation and effect of
the Plan and agreements issued under the Plan shall be governed and construed by
and determined in accordance with the laws of the State of Indiana, without
giving effect to the conflict of laws provisions thereof. The Committee may
provide that any dispute as to any Award shall be presented and determined in
such forum as the Committee may specify, including through binding arbitration.
     21. Unfunded Plan: Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate or earmark any cash or other property which may at any time be
represented by Awards, nor shall this Plan be construed as providing for such
segregation or earmarking, nor shall the Company or the Committee be deemed to
be a trustee of stock or cash to be awarded under the Plan.
     22. Compliance with Other Laws and Regulations: This Plan, the grant and
exercise of Awards hereunder, and the obligation of the Issuer to sell, issue or
deliver shares of Common Stock under such Awards, shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required. The
Issuer shall not be required to register in a participant’s name or deliver any
shares of Common Stock prior to the completion of any registration or
qualification of such shares under any federal, state or local law or any ruling
or regulation of any government body which the Committee shall determine to be
necessary or advisable. To the extent the Issuer is unable to or the Committee
deems it infeasible to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Issuer’s counsel to be necessary
to the lawful issuance and sale of any shares of Common Stock hereunder, the
Issuer shall be relieved of any liability with respect to the failure to issue
or sell such shares as to which such requisite authority shall not have been
obtained. No stock option shall be exercisable and no shares of Common Stock
shall be issued and/or transferable under any other Award unless a registration
statement with respect to the shares underlying such stock option is effective
and current or the Issuer has determined that such registration is unnecessary.
     23. Liability of Issuer: The Issuer shall not be liable to a participant or
other persons as to (a) the non-issuance or sale of shares of Common Stock as to
which the Issuer has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Issuer’s counsel to be necessary to the
lawful issuance and sale of any shares hereunder; and (b) any tax consequence
expected, but not realized, by any participant or other person due to the
receipt, exercise or settlement of any Award granted hereunder.

16



--------------------------------------------------------------------------------



 



     24. Prior Plan: Following the effective date of this Plan, the Company
shall not make any additional awards under the Zimmer Holdings, Inc. 2001 Stock
Incentive Plan.

17